Conviction for leaving open a gate in a fence, punishment a fine of $10.00.
The case was tried by a special judge. It is required that one acting as such special judge take the oath made necessary by Art. 555, Vernon's C. C. P. See Summerlin v. State, 69 Tex. Crim. 275; Weatherford v. State, 28 S.W. 814. It must be shown from the record that the special judge was legally appointed or selected, and the manner of same and his qualification must appear in the record. Smith v. State, 24 Tex.Crim. App. 290. For the lack of such showing the judgment must be reversed and the cause remanded.
Reversed and remanded.